DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 5/17/2022 is insufficient to overcome the rejection of claims 2, 4, 6-8, 10, 11 and 33 based upon RABINOWITZ, LECHUGA-BALLESTEROS and ANDERSSON as set forth in the last Office action because:  the affidavit fails to provide support that for the entire range of 5-100 wt% of the nicotine present in the nicotine solution being in protonated form, there would be a retention of between about 57% and about 91% more of the nicotine solution in the claimed containers, in comparison to a retention of an otherwise equivalent unprotonated nicotine solution in the claimed containers. Examples 3 and 4, which are relied upon for support of the claim limitations, show data from trials of just a single nicotine protonation wt %. There is no data supporting that the claimed results would be maintained when different weight percentages between 5-100 wt% of the nicotine present in the nicotine solution are in protonated form. Thus, the unexpected results are not commensurate with the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6-8, 10, 11 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140345635 (RABINOWITZ hereinafter) in view of US2006/0018840 (LECHUGA-BALLESTEROS hereinafter) and further in view of  WO 2004/076289 (ANDERSSON hereinafter).
Regarding claims 2, 4, 6-8, 10, 11 and 33, Rabinowitz teaches an electronic vapor provision system, specifically an electronic cigarette (Fig. 1 A), comprising: a vaporization unit, or cartomizer, which comprises a heating element and a wick and a container (“tank”) ([0068]), wherein the container (“reservoir“) contains a nicotine solution ([0067]); and a battery (108). 
Rabinowitz suggests the addition of acid, including levulinic and/or benzoic ([0048]), to the solution so that the solution includes nicotine in both free base (unprotonated) form and salt (protonated) form and to thereby optimize gas/particle portioning of nicotine to provide for deep lung deposition while generating a desirable amount of throat hit without irritation ([0043-0044]). It would have been obvious to one of ordinary skill in the art to optimize the total content of acid present in the solution and the balance of nicotine in unprotonated and protonated forms as a matter of routine experimentation to achieve the desired gas/particle portioning of nicotine to provide for deep lung deposition while generating a desirable amount of throat hit without irritation ([0043-0044]).  
Rabinowitz does not expressly teach how much of the nicotine present in the solution is in protonated form forming the protonated nicotine solution. 
Lechuga-Ballesteros teaches an aerosol formulation for inhalation comprising nicotine ([0004],[0007],[0009] and [0010]). Lechuga-Ballesteros teaches that the nicotine solution comprises free-base (unprotonated) nicotine and an organic acid ([0012]), wherein the organic acid is benzoic acid ([0042]), such that greater than 50 % of the free base nicotine is converted to a nicotine salt (protonated) form in combination with the organic acid ([0047)]. Lechuga-Ballesteros teaches that this aerosol formulation delivered to users through an inhalation device results in a nicotine delivery that is satisfactory to the user and delivers the nicotine in a manner that stimulated the nicotine delivery of a cigarette ([0010]). Thus, it would have been obvious for one of ordinary skill in the art at the time of filing to have applied the solution composition of Lechuga-Ballesteros to the electronic cigarette of Rabinowitz in order to achieve a nicotine delivery that is satisfactory to the user and delivers the nicotine in a manner that stimulated the nicotine delivery of a cigarette (Lechuga-Ballesteros, [0010]).
The combined teaching of Rabinowitz and Lechuga-Ballesteros is silent with respect to the material of the container.
Andersson teaches a container comprising nicotine for use in an inhaling device (abstract), wherein the container is comprised of polypropylene or polycarbonate (page 5, lines 29-33 through page 6, line 1). The instant specification states that the container materials that exhibit these properties are polycarbonate or polypropylene. Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the nicotine container of the combined teaching of Rabinowitz and Lechuga-Ballesteros out of the material of the nicotine container of Andersson with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the person having ordinary skill in the art would not have found the results of the specific combination of materials (container and acid) predictable whatsoever because of the data provided in the affidavit. 
The Examiner respectfully disagrees. The unexpected results are not commensurate with the scope of the claims. There is no support that for the entire range of 5-100 wt% of the nicotine present in the nicotine solution being in protonated form, there would be a retention of between about 57% and about 91% more of the nicotine solution in the claimed containers, in comparison to a retention of an otherwise equivalent unprotonated nicotine solution in the claimed containers. Examples 3 and 4, which are relied upon for support of the claim limitations, show data from trials of just a single nicotine protonation wt %. There is no data supporting that the claimed results would be maintained when different weight percentages between 5-100 wt% of the nicotine present in the nicotine solution are in protonated form. Thus, the unexpected results are not commensurate with the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747